IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 97-20697

                         Summary Calendar


RUBEN I. MARES,
                                          Plaintiff-Appellee,

                                versus
THE UNITED STATES OF AMERICA;
MATTHEW D. WIGGINS,
                                          Defendants,

MATTHEW D. WIGGINS,
                                          Defendant-Appellant.




          Appeal from the United States District Court
                 For the Southern District Texas
                          (H-96-CV-4007)


                         January 16, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     This case involves a simple dispute over a piece of property.

In 1985, Joseph Doug Cherry obtained title to a tract of land in

Seabrook, Texas.   The deed was recorded in the Harris County Real

Property Records Department under the name “J. Doug Cherry.”     In

1995, James Lee obtained a judgment against Mr. Cherry in state


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court and recorded an abstract of the judgment in the Harris County

Real Property Records Department under the name “Doug Cherry.”                   On

March 13, 1996, Ruben Mares purchased the Seabrook property at an

auction conducted by the Internal Revenue Service.                  The notice of

sale mentioned no outstanding encumbrances.               On September 5, 1996,

James Lee     attempted   to    redeem       the    property   by   tendering   the

redemption price to the I.R.S., pursuant to 26 U.S.C. § 6337(b)(1).

James Lee eventually granted his interest in the property to

Matthew Wiggins.

     Mares brought suit against Wiggins and the United States,

seeking   a   declaratory      judgment      stating    that   Wiggins   was    not

entitled to redeem the property.                   The district court granted

summary judgment to Mares, concluding that Lee’s recordation of an

interest against “Doug Cherry” was insufficient to create a lien on

real property owned by a “J. Doug Cherry.”               Wiggins appealed, but

the United States did not.

     We agree with the district court.               Substantial compliance is

required with the statutory requirements for the creation of a

judgment lien.     See Reynolds v. Kessler, 669 S.W.2d 801, 804-05

(Tex. App.--El Paso 1984, no writ).                One of those requirements is

that an abstract of judgment must show the names of the plaintiff

and defendant.     See Tex. Prop. Code Ann. § 52.003.                 The purpose

behind this requirement is to permit a diligent searcher to locate

liens against a particular piece of property.                  Mares offered in

support of his summary judgment an uncontradicted affidavit from an

                                         2
official at the Real Property Records Department of Harris Country

who stated that a computer search using Cherry’s given first name

or initial (“J” or “Joseph”) would not have revealed the existence

of a lien against a “Doug Cherry.”           A diligent searcher would be

expected to use the first and last name of the person for whom he

was searching, not just the last name.             Wiggins can point to no

Texas cases that have found valid liens where the first name of a

party was misstated. Accordingly, Lee’s recordation was inadequate

and no valid judgment lien was created.            As such, Wiggins had no

statutory right to redeem the property.             Moreover, we find that

Mares   did   not   effect   an   election    of   remedies   by   initially

depositing the redemption check, as he quickly thereafter offered

to place in the funds in a separate account.

     AFFIRMED.




                                     3